 1   SUZUKI LAW OFFICES
     Attorneys at Law
 2   Richard J. Suzuki, Esq. No. 021348
     Brad D. Smith, Esq. No. 021597
 3
     Michael D. Rothman, Esq. No. 032161
 4   Seth Apfel, Esq. No. 032225
     Colin D. O’Sullivan, Esq. No. 032221
 5
     2929 E. Camelback Rd. Ste. 224
 6   Phoenix, Arizona 85016
     Phone: (602) 682-5270
 7
     Fax: 480-907-1571
 8   Attorneys@suzukilawoffices.com
 9
     Attorneys for Defendant Tso
10
                          IN THE UNITED STATES DISTRICT COURT
11
                                   DISTRICT OF ARIZONA
12
13
                                               )   Case No.: 2:19-cr-00088-SPL
14   United States of America,                 )   (Defendant is in Custody)
                                               )
15                   Plaintiff,                )   MOTION TO CONTINUE TRIAL FOR
                                               )
16         vs.                                 )   60 DAYS AND EXTEND TIME TO
                                               )   FILE PRETRIAL MOTIONS
17   Jian Fun Tso,                             )
                                               )
18                   Defendant                 )   (Sixth Request)
19
20         COMES NOW Defendant, Jian Fun Tso, by and through undersigned counsel,

21   respectfully moves this Court for an Order continuing the December 13, 2019 Pretrial
22
     Motions Deadline and the January 7, 2019 at 9:00 a.m. Trial Date for a period of sixty
23
24   (60) days.

25         This Motion is necessary for the following reasons:
26
27
28
 1
               1) Defense Counsel would like additional time to continue the ongoing

 2                 discussions with the Government.
 3
               2) Assistant United States Attorney David A. Pimsner has been
 4
                   contacted and has no objection to the continuance.
 5
 6          It is therefore respectfully requested that the January 7, 2019 at 9:00 a.m.
 7
     trial date be continued for a period of sixty (60) days.
 8
            Excludable delay under U.S.C. 3161(h)(7)(A) may result from this motion
 9
10
11   RESPECTFULLY SUBMITTED this 12th day of December, 2019.
12
                                         SUZUKI LAW OFFICES
13
                                         /s/ Seth Apfel
14                                       Seth Apfel, Esq,
                                         Attorneys for Defendant Tso
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1
 2
                                 CERTIFICATE OF SERVICE

 3
           I hereby certify that on December 12, 2019, I electronically transmitted the
 4
 5   attached document to the Clerk's Office using the CM/ECF System for filing and
 6
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 7
 8
 9   Honorable Steven P. Logan
     United States District Court
10
     401 W. Washington Street
11   Phoenix, Arizona 85003-2161
     logan_chambers@azd.uscourts.gov
12
13   David A. Pimsner
     Assistant United States Attorney
14   United States Attorney’s Office
15   2 Renaissance Square
     40 N. Central Ave., Suite 1800
16   Phoenix, Arizona 85004
17   david.pimsner@usdoj.gov

18
19
                                              /s/ Seth Apfel
20                                            Seth Apfel, Esq.
                                              Attorneys for Defendant Tso
21
22
23
24
25
26
27
28
